421 F.2d 175
UNITED STATES of America, Plaintiff-Appellee,v.Fred Wayne JONES, Defendant-Appellant.
No. 28235 Summary Calendar.
United States Court of Appeals Fifth Circuit.
January 9, 1970.

John M. Coe, Pensacola, Fla., for defendant-appellant.
William Stafford, U. S. Atty., Pensacola, Fla., Clinton Ashmore, U. S. Atty., Stewart J. Carrouth, Asst. U. S. Atty., Tallahassee, Fla., for plaintiff-appellee.
Before JOHN R. BROWN, Chief Judge, and MORGAN and CLARK, Circuit Judges.
PER CURIAM.


1
Pursuant to Rule 18 of the Rules of this Court, we have concluded on the merits that this case is of such character as not to justify oral argument and have directed the clerk to place the case on the Summary Calendar and to notify the parties in writing. See Murphy v. Houma Well Service, 5 Cir., 1969, 409 F.2d 804, Part I; and Huth v. Southern Pacific Company, 5 Cir., 1969, 417 F.2d 526, Part I.


2
Unlike most Dyer Act violations, this appeal is from a judgment of conviction on both counts of an indictment charging interstate transportation of a stolen Caterpillar bulldozer under one, and concealment of same bulldozer while moving in interstate commerce under the other. 18 U.S.C.A. Secs. 2312 and 2313.


3
The District Court did not err in failing to direct a judgment of acquittal on either count, and the verdict of guilty having ample support in the record and no error otherwise appearing, it follows that the judgment appealed from should be and it is


4
Affirmed.